September 5, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
            GREG GIBSON AND CHRISTINE GIBSON, Appellants

NO. 14-12-00644-CV                      V.

                    JOSE FERNANDO CUELLAR, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Jose Fernando
Cuellar, signed April 11, 2012, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellants, Greg Gibson and Christine Gibson, jointly and
severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.